DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/03/2019, 12/16/2019, 09/30/2021, and 02/07/2022 have been considered by the examiner.  

Claim Objections
Claim 15 is objected to because of the following informalities: please amend lines 2-3 to recite “comprising [[an]]the actuation cycle in accordance with claim 11”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 recites the limitation "the controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the controller” is in reference to “the electronic control unit” or a different controlling element. 
Claim 31 recites the limitation “the element array” in line 5. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 6-10, 12, 21, 25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (WO 2014036915 A1) in view of Amos et al. (US 20160305906 A1).
Regarding claim 1, Wu discloses a method of operating an electrowetting on dielectric (EWOD) device to concentrate particles within a liquid droplet dispensed onto an element array of the EWOD device (electrowetting on dielectric device that concentrates particles within a liquid droplet dispensed on the electrode array [Pg. 1, Para. 3; Pg. 12, Para. 7; Pg. 13, Para. 3; Figs. 1A-6E], the method of operating comprising the steps of:

providing a polar liquid droplet onto the element array of the EWOD device 
applying an actuation cycle comprising a plurality of actuation patterns, wherein at least one of the actuation patterns includes actuating one or more array element electrodes located within a perimeter of the polar liquid droplet, and the particles migrate within the polar liquid droplet to become concentrated within a portion of the liquid droplet at one or more array element electrodes corresponding to one of the plurality of actuation patterns (various actuation patterns are applied from Fig. 4B through 4K wherein the particles migrate to opposite ends of the aqueous liquid to become concentrated within a portion of the liquid at the leftmost and rightmost electrodes of the electrode array [Pg. 18, Paras. 2-3; Figs. 4B-4k]). 
Wu fails to disclose the use of a non-polar liquid and thus fails to teach “providing a non-polar liquid onto the element array of the EWOD device” and wherein the polar liquid droplet is provided “within the non-polar liquid”, of instant claim 1. 
The use of a non-polar liquid, such as oil, is well known in the field of EWOD devices. Amos teaches an EWOD device wherein the volume not occupied by the liquid droplet within the EWOD device can be filled with either air (as taught by Wu) or a non-polar fluid such as silicon oil or dodecane [Para. 0003]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wu to include a non-polar liquid that surrounds the liquid droplet (rather than air) because Amos teaches that it is common in the field of EWOD devices to use either air or a non-polar oil to fill the space not occupied by the liquid droplet [Para. 0003]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 
Regarding claim 2, Wu further discloses wherein the actuation cycle comprises a plurality of time sequenced frames, each of the plurality of time sequenced frames including an actuation pattern of array element electrodes located within a perimeter of the polar liquid droplet (this limitation is met under various interpretations of a “frame”. Fig. 2A of Wu shoes the DEP “cage” that forms between + - + electrodes that could be considered a “frame”. Alternatively, each of Figs. 4B-4K can be considered a “frame”. Wu therefore teaches wherein each of Figs. 4B-4K represents a distinct “frame” that includes an actuation pattern located within a perimeter of the aqueous polar liquid droplet).  
Regarding claim 3, Wu further discloses wherein the plurality of time sequenced frames includes a frame in which all array element electrodes located within the perimeter of the polar liquid droplet are de-actuated (the frames displayed in Figs. 4B, 4K, and 4L demonstrate wherein the element electrodes are de-actuated).  
Regarding claim 4, Wu further discloses wherein the actuation cycle comprises a first frame including a first actuation pattern of actuating one or more array element electrodes located within the perimeter of the polar liquid droplet at which the particles become concentrated, and a second frame in which all array element electrodes located within the perimeter of the polar liquid droplet are de-actuated (the frames displayed in Figs. 4C-4J each meet the limitation of “a first frame” and the frames displayed in Figs. 4b, 4K, and 4L each meet the limitation of “a second frame”).
Regarding claim 6, Wu further discloses wherein the actuation cycle comprises a first frame including a first actuation pattern of actuating a plurality of array element electrodes located within the perimeter of the polar liquid droplet at which the particles become concentrated, and a second frame in which all array element electrodes located within the perimeter of the polar liquid droplet are de-actuated (the frames displayed in Figs. 4C-4J each meet the limitation of “a first frame” and the frames displayed in Figs. 4b, 4K, and 4L each meet the limitation of “a second frame”).
Regarding claim 7, Wu further discloses wherein the actuation cycle comprises a first frame including a first actuation pattern of actuating a first set of array element electrodes located within the perimeter of the polar liquid droplet, a second frame including a second actuation pattern of actuating a second set of array element electrodes located within the perimeter of the polar liquid droplet, and a third frame including a third actuation pattern of actuating a third set of array element electrodes located within the perimeter of the polar liquid droplet at which the particles are to be concentrated (any three of the frames displayed in Figs. 4C-4J meet the limitations of the “first frame”, “second frame” and “third frame” that comprise “a first actuation pattern”, “a second actuation pattern”, and “a third actuation pattern”, respectively).
Regarding claim 8, Wu discloses the limitations of claim 7 as discussed previously. 
Wu is silent on the first, second, and third actuation patterns being smaller as they progress and thus fails to expressly teach “wherein the second set of array element electrodes has fewer array element electrodes than the first set of array element electrodes, and the third set of array element electrodes has fewer array element electrodes than the second set of array element electrodes”. 
However, Wu teaches wherein the concentration occurs due to dielectrophoresis wherein potential cages are formed due to the dielectrophoretic forces as shown in Fig. 2A wherein the actuation pattern changes in order to move the potential cage, which changes the position of the particles trapped within the potential cages as shown in Figs. 2B-2D. One skilled in the art would appreciate that forming potential cages where there are no longer particles of interest serves no purpose. For instance, there is no benefit for forming the leftmost potential cage in Fig. 2D as it does not capture any particles since the particles previously trapped by this cage have already been moved. 
Given the teachings of Wu, it would have been obvious to have reduced the number of potential cages as the DEP process progresses such that the potential cages that are no longer utilized to capture particles are not actuated as such modification would provide the obvious and predictable result of still allowing for the particle concentration while reducing the required applied potential and simplifying the actuation patterns. For example, it would have been obvious to have excluded the leftmost potential cage in Fig. 4F, 4G, and both of the leftmost potential cages in Figs. 4H-4J as these cages are no longer utilized to capture particles (1) and would provide the same utility of capturing particles (1) in the right most potential cage. 
Regarding claim 9, Wu further discloses wherein a latter frame includes array element electrodes that are internal relative to array element electrodes of a previous frame (all array element electrodes from Fig. 4D 4J are “internal” relative to array element electrodes of Fig. 4C). Furthermore, the logical applied to claim 8 above also applies to this claim wherein it is obvious to have smaller actuation patterns which would necessarily be “internal” to the larger actuation patterns. 
Regarding claim 10, Wu further discloses wherein the method is further comprising a fourth frame in which all array element electrodes located within the perimeter of the polar liquid droplet are de-actuated (the frames displayed in Figs. 4b, 4K, and 4L each meet the limitation of “a fourth frame” wherein all the array elements are de-actuated).
Regarding claim 12, Wu further discloses wherein the actuation cycle comprises a plurality of frames, wherein a first frame of the plurality of frames includes an actuation pattern of actuating an outer layer of array element electrodes located within the perimeter of the liquid droplet, and each successive frame of the plurality of frames includes an actuation pattern of actuating a layer of array element electrodes located internally within array element electrodes of a previous frame (the frame of Fig. 4C discloses “a first frame of the plurality of frames” wherein outermost electrodes are actuated and every other frame 4D-4J discloses wherein the array element electrodes that are actuated are located internally within the outer array elements (i.e., all of the actuated electrodes are internal to the outermost electrodes)). 
Regarding claim 21, Wu discloses the limitations of claim 1 as discussed previously. 
Wu fails to expressly teach an embodiment wherein the actuation signal is an alternating voltage in a range of 1 Hz-50 kHz. 
Wu does teach, however, wherein the frequency of the AC voltage applied to the DEP electrodes ranges from 1 Hz to 1 GHz and preferably from 1 KHz to 10 MHz [Pg. 14, Para. 2]. 
Given the teachings of Wu regarding an applied AC voltage frequency in the range of 1 Hz to 1 GHz, preferably 1 KHz to 10 MHz, it would have been obvious to have selected and utilized an applied actuation voltage frequency within the disclosed range, including those amounts that overlap within the claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05 (I)]. 
Regarding claim 25, Wu discloses a microfluidic system comprising:
an electrowetting on dielectric device comprising an element array configured to receive a non-polar liquid and a polar liquid droplet, the element array comprising a plurality of individual array element electrodes (electrowetting on dielectric device that concentrates particles within a liquid droplet dispensed on the electrode array comprising a plurality of individual array element electrodes [Pg. 1, Para. 3; Pg. 12, Para. 7; Pg. 13, Para. 3; Figs. 1A-6E; Note: the limitation “configured to receive a non-polar liquid and a polar liquid droplet” is a functional limitation that fails to further limit the microfluidic system itself. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114). Examiner notes, however, that Wu in view of Amos teaches an aqueous/polar droplet with a non-polar liquid (oil) as outlined in the rejection of claim 1 above]); and
an electronic control unit configured to control actuation voltages applied to the element array to perform particle manipulation operations to concentrate particles within a portion of the polar liquid droplet by performing the method of operating an EWOD device according to claim 1 (each control electrode is individually connected to an AC voltage source to perform the method as outlined in the rejection of Claim 1 above [Pgs. 13-14 discuss the AC voltage source “electronic control unit”]). 
Regarding claim 31, Wu discloses a method of operating an electrowetting on dielectric (EWOD) device to concentrate particles within a liquid droplet dispensed onto an element array of the EWOD device (electrowetting on dielectric device that concentrates particles within a liquid droplet dispensed on the electrode array [Pg. 1, Para. 3; Pg. 12, Para. 7; Pg. 13, Para. 3; Figs. 1A-6E], the method of operating comprising the steps of:

dispensing a polar liquid droplet onto the element array of the EWOD device 
applying an actuation cycle comprising a plurality of actuation patterns, wherein at least one of the actuation patterns includes actuating one or more array element electrodes located within a perimeter of the polar liquid droplet, and the particles migrate within the polar liquid droplet to become concentrated within a portion of the liquid droplet at one or more array element electrodes corresponding to one of the plurality of actuation patterns (various actuation patterns are applied from Fig. 4B through 4K wherein the particles migrate to opposite ends of the aqueous liquid to become concentrated within a portion of the liquid at the leftmost and rightmost electrodes of the electrode array [Pg. 18, Paras. 2-3; Figs. 4B-4k]). 
Wu fails to teach wherein the method is stored on “a non-transitory computer-readable medium storing program code which is executed by a processing device for controlling operation of the EWOD device”. Wu also fails to disclose the use of a non-polar liquid and thus fails to teach “providing a non-polar liquid onto the element array of the EWOD device” and wherein the polar liquid droplet is provided “within the non-polar liquid”.
The use of control electronics that include a non-transitory computer readable medium storing software including a computer program for controlling the EWOD actuation method and the use of a non-polar liquid, such as oil, is well known in the field of EWOD devices. Amos teaches that the EWOD device may contain control electronics and a non-transitory computer readable medium storing application Software. The application Software may be a computer program containing computer code which when executed by a computer is configured to perform some or all of the actuation steps of the EWOD device [Paras. 0082-0089]. Amos teaches an EWOD device wherein the volume not occupied by the liquid droplet within the EWOD device can be filled with either air (as taught by Wu) or a non-polar fluid such as silicon oil or dodecane [Para. 0003]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wu to include control electronics that include a non-transitory computer readable medium storying application software containing computer code which when executed performs the method steps disclosed by Wu because such combination would provide the obvious and predictable result of automating the actuation method disclosed by Wu. It would have been further obvious to have utilized a non-polar liquid that surrounds the liquid droplet (rather than air) because Amos teaches that it is common in the field of EWOD devices to use either air or a non-polar oil to fill the space not occupied by the liquid droplet [Para. 0003]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., including control electronics and a non-polar oil would provide nothing more than the predictable results taught by Amos) [MPEP 2143(A)]. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Amos, as applied to claim 1 above, and further in view of Fan et al. (SK Fan, PW Huang, TT Wang, YH Peng, Cross-scale electric manipulations of cells and droplets by frequency-modulated dielectrophoresis and electrowetting, Lab Chip 8 (2008) 1325-1331). 
Regarding claim 5, modified Wu discloses the limitations of claim 1 as discussed previously. 
Wu further discloses a second frame in which all array element electrodes located within the perimeter of the polar liquid droplet are de-actuated, of instant claim 5 (Fig. 4K-4L show a “second frame” after the actuation wherein all element electrodes are de-actuated). Wu further discloses wherein each electrode in the element array is individually connected to an AC voltage source and thus can be actuated individually [Pg. 13, Para. 3; Figs. 4C-4J]. 
Wu fails to expressly teach the actuation of only a single electrode in any given frame and thus fails to expressly teach “a first frame including a first actuation pattern of actuating only a single one of the array element electrodes located within the perimeter of the polar liquid droplet at which the particles become concentrated”.
Fan discloses an EWOD device that utilizes dielectrophoresis to manipulate particles within a droplet [title; abstract] wherein individual electrodes can be actuated one at a time in order to create the non-uniform electric field that causes particles to be driven by DEP from left to right [Pgs. 1327-1328, see the description of Figs. 3c-3e]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wu such that a “first frame” actuation pattern utilizes a single electrode element because Fan teaches that such method can also be used to create the non-uniform electric field that causes the particles to be drive by DEP in order to concentrate the particles within the droplet [Pgs. 1327-1328, see the description of Figs. 3c-3e].


Claims 11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Amos, as applied to claim 1 above, and further in view of Pamula et al. (US 20150008128 A1).
Regarding claim 11, modified Wu discloses the limitations of claim 1 as discussed previously. 
Wu discloses parallel electrodes and is silent on concentric electrodes/frames. Wu fails to expressly teach “a first frame of the plurality of frames includes an actuation pattern of actuating an outer layer of array element electrodes located within the perimeter of the liquid droplet, and each successive frame of the plurality of frames includes an actuation pattern of actuating an additional layer of array element electrodes located concentrically within array element electrodes of a previous frame”.
Pamula discloses an EWOD device [Paras. 0025, 0081; Claims 22, 25-26] wherein the device can comprise parallel DEP electrodes [Para. 0192; Fig. 33] or the device can alternatively comprise a tunable quadrupole DEP electrode arrangement in which each triangular electrode is further subdivided into sections that are concentric relative to the center of the square [Para. 0186; Fig. 30]. Pamula further teaches that the groups of electrodes can be activated independently wherein group A can be actuated to capture the largest quantity of particles, group B can be activated to capture a smaller quantity, and group C can be activated to capture an even smaller quantity of particles [Para. 0187]. Pamula further teaches that a potential application of this method is to separate dead and viable cells within a droplet along a circular path of different radii [Para. 0187]. 
It would have been obvious to one having ordinary skill in the art to modify the parallel DEP electrodes disclosed by Wu to instead have a tunable quadrupole DEP electrode arrangement because Pamula teaches that such arrangement allows for individual actuation of the group of electrodes to concentrate a certain quantity of particles and can be further used to separate particles within a droplet along a circular path of different radii [Para. 0187]. It would have been further obvious to have performed the method of actuating an outer layer and successively actuated the inner layers of electrodes because Pamula teaches that such method allows for the capture and subsequent concentration of a smaller quantity of particles and thus would provide the obvious and predictable benefit of allowing for the particles to be concentrated to a smaller area. Furthermore, the simple substitution of one known element for another (i.e., one DEP electrode arrangement for another) is likely to be obvious when predictable results are achieved (i.e., the capture and/or concentration of particles within a droplet) [MPEP § 2143(B)]. 
Regarding claim 13, modified Wu discloses the limitations of claim 11 as outlined previously. 
Wu, as modified by Pamula above, further teaches wherein the actuation cycle includes a frame having an actuation pattern including a first layer of array element electrodes located within the perimeter of the liquid droplet that are actuated, a second layer of array element electrodes that includes one or more array element electrodes that are non-actuated and that are concentric relative to the first layer, and a third layer of array element electrodes that includes one or more array element electrodes that are actuated and that are concentric relative to the second layer (Pamula teaches wherein each of the groups of electrodes are independently addressable and thus groups A and B can be actuated with or without actuating group C wherein each of the groups are concentric to one another. Pamula further teaches that each of the three groups can be addressed at different voltages in order to capture particles at the gaps between the different groups based on their polarizabilities [Paras. 0186-0187]. 
Regarding claim 14, Wu further discloses wherein the actuation cycle further comprises an additional frame in which all array element electrodes located within the perimeter of the polar liquid droplet are de-actuated (Fig. 4K-4L show an “additional frame” after the actuation cycle wherein all element electrodes are de-actuated).
Regarding claims 15-16, modified Wu discloses the limitations of claim 11 as outlined previously. 
Wu modified by Pamula teaches performing an actuation protocol including a first portion comprising an actuation cycle in accordance with claim 11 as outlined in the rejection of claim 11. 
Pamula is silent on the sequential elimination of frames and thus fails to expressly teach “a second portion that excludes the first frame”, of instant claim 15, and “wherein the actuation protocol further includes additional portions that successively eliminate frames concentrically beginning with the first frame until only an inner most concentric frame is actuated”. 
Pamula does teach, however, wherein the groups of electrodes can be activated independently wherein group A can be actuated to capture the largest quantity of particles, group B can be activated to capture a smaller quantity, and group C can be activated to capture an even smaller quantity of particles [Para. 0187]. 
Given the combined teachings of Wu, wherein the DEP electrodes form non-uniform electric fields for concentrating particles, and of Pamula, wherein the groups of electrodes can be actuated from a largest area A, to a smallest area C with the intent of concentrating/separating the particles of interest, it would have been obvious to have actuated concentrically from Group A to Group C with the obvious and predictable result of moving/concentrating the particles from the largest area to the smallest area, especially since Pamula teaches the varying capturing ability of the groups and that each group can be operated independently from the other groups [Para. 0187]. 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Amos, as applied to claim 1 above, and further in view of Hadwen et al. (US 20130062205 A1). 
Regarding claim 18, modified Wu discloses the limitations of claim 1 as outlined previously. 
Wu further discloses wherein the actuation cycle comprises a plurality of frames corresponding to respective actuation patterns (Figs. 4B-4L represent the plurality of frames corresponding to respective actuation patterns). 
Wu is silent on the frame rate update frequency and thus fails to expressly teach wherein “the frames are switched at a selected frame update frequency, wherein the selected frame update frequency is between 0.1 Hz and 50 Hz”, of instant claim 18. 
However, Hadwen teaches wherein the frequencies associated with the actuation by EWOD and DEP are result effective variables. Specifically, Hadwen teaches that the frequency of the EWOD and DEP operations will be dependent upon the properties of the medium of the liquid droplet and any dielectric particles it contains. Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to modify both the frequency of the applied voltage and the frequency between the applied actuation patterns because the optimum operating frequencies will be dependent upon the properties of the liquid droplet and the dielectric particles it contains and it is obvious to determine the optimum or workable ranges of the frequency as such optimization can be characterized by routine experimentation. 


Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Amos, as applied to claim 1 above, and further in view of Sterling (US 20030164295 A1).
Regarding claims 23-24, modified Wu discloses the limitations of claim 1 as outlined previously. 
Wu is silent on a feedback loop and thus fails to expressly teach wherein the method is further comprising “using feedback from a sensor within the element array to determine a location of particles within the droplet”, of instant claim 23, and “further comprising modifying the actuation pattern applied to element electrodes as particles are concentrated toward a particular element electrode”, of instant claim 24. 
Sterling discloses an EWOD device [abstract; title] wherein the system includes a feedback subsystem that includes feedback sensors that sense the actuation position of the fluids and provide position feedback signals to the control system [Para. 0068]. Sterling further teaches wherein the system further adjusts the next set of actuation signals based on the difference between an actual position of the particles and the desired position [Para. 0070]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/device of Wu to include feedback sensors and a feedback subsystem because Sterling teaches that such system allows for the system to sense the position of particles and provides the utility of modifying the actuation pattern based upon the difference between the desired location of the particles and the actual location of the particles [Paras. 0068-0070]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Amos, as applied to claim 25 above, and further in view of Soto-Moreno et al. (US 20200316606 A1, hereinafter referred to as Soto). 
Regarding claim 26, modified Wu discloses the limitations of claim 26 as outlined previously. 
Wu is silent on the presence of electrode apertures and thus fails to expressly teach “wherein one or more array element electrodes includes a conductive region that surrounds a non-conductive aperture”.
Soto teaches a EWOD device [abstract; Para. 0004] wherein each of the array electrodes comprise a central hole or opening through the electrode through which a vacuum can be applied to hold the dielectric of the cartridge against the drive electrodes [Para. 0300]. Soto further teaches wherein a vacuum can be applied to pull air through the holes in the electrode such that the dielectric film sits on top and stays rigid as long as the pump is pulling air [Para. 0308]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrodes of Wu such that at least some of the array element electrodes comprise a hole because Soto teaches that such structure allows for a vacuum to be applied to the hole such that the dielectric layer is held in place on top of the electrodes [Para. 0308]. Examiner notes that a hole is “non-conductive aperture” and the electrode itself meets the limitation of a “conductive region” at all regions outside of the hole. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)).


Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Amos, as applied to claim 25 above, and further in view of Sterling (US 20030164295 A1).
Regarding claims 29-30, modified Wu discloses the limitations of claim 25 as discussed previously. 
Wu is silent on a feedback loop and thus fails to expressly teach wherein the system is further comprising “a sensor, wherein the electronic control unit is configured to use feedback from the sensor within the element array to determine a location of particles within the liquid droplet”, of instant claim 29, and “wherein the controller further is configured to modifying the actuation pattern applied to element electrodes as particles are concentrated toward a particular element electrode.”, of instant claim 24. 
Sterling discloses an EWOD device [abstract; title] wherein the system includes a feedback subsystem that includes feedback sensors that sense the actuation position of the fluids and provide position feedback signals to the control system [Para. 0068]. Sterling further teaches wherein the system further adjusts the next set of actuation signals based on the difference between an actual position of the particles and the desired position [Para. 0070]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wu to include feedback sensors and a feedback subsystem within the electronic control unit because Sterling teaches that such system allows for the system to sense the position of particles and provides the utility of modifying the actuation pattern based upon the difference between the desired location of the particles and the actual location of the particles [Paras. 0068-0070]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walton et al. (US 20180104695 A1) disclose an EWOD device wherein the electrodes comprise a hole for sample extraction. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795